DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 CROSS-REFERENCE TO RELATED APPLICATIONS
2.     This application is a division of U.S. Patent Application No. 17/365,634, filed July 1, 2021, which is continuation of U.S. Patent Application No. 16/931,132, filed July 16, 2020, which is a division of U.S. Patent Application No. 15/002,662, filed January 21, 2016, abandoned, and claims foreign priority to Canadian Application No. 2,879,465, filed January 23, 2015, Canadian Application No. 2,879,627, filed January 23, 2015, Canadian Application No. 2,880,718, filed January 28, 2015, Canadian Application No. 2,883,914, filed March 4, 2015, Canadian Application No. 2,887,186, filed May 12, 2015, Canadian Application No. 2,890,398, filed May 4, 2015, Canadian Application No. 2,891,007, filed May 12, 2015, and Canadian Application No. 2,891,027, filed May 12, 2015, each of which is hereby incorporated by reference herein in its entirety.                                                      
                                           			       Double Patenting 
3.       The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patent-ably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.   
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 

4.        Claim 1, is/are rejected on the ground of non-statutory obviousness-type double patenting as being un-patentable over claim 1, of U.S. Patent No. 11,476,216 (here and after ‘216). Although the conflicting claims are not identical, they are not patent-ably distinct from each other because the following rationale. 
       Although the conflicting claims are not identical, the scope of the claimed limitations of the instant application as claimed in claim 1 is similar to that of the claimed limitations of U.S. Patent No. 11,476,216 (here and after ‘216), as claimed in claim 16. The only difference is that in the parent case, it was “the first memory element formed in a cavity of the first control gate; the second memory element formed in a cavity of the second control gate”, while the present application does not claim. Therefore, the claims are not patent-ably distinct from each other. 
5.      The following table shows the corresponding conflicting claims between the instant application and U.S. Patent No. 11,476,216 (here and after ‘216).

Application 17/569900
U.S. Patent No. 11,476,216 (here and after ‘216)
1. A method of transferring selected micro devices in an array of micro devices, each micro device being bonded to a donor substrate with a donor force, the method comprising: aligning the donor substrate and a receiver substrate so that each of the selected micro devices is in line with a contact pad on the receiver substrate; positioning an adhesive layer between the selected micro devices and the receiver substrate; and moving the donor substrate and the receiver substrate together until the selected micro devices are in contact with corresponding contact pads and the adhesive layer.
 
16. A method of manufacturing an LED display, the method comprising: aligning a donor substrate and a receiver substrate so that selected micro LEDs, from within an array of micro LEDs, are in line with respective contact pads on the receiver substrate, wherein each micro LED is bonded to the donor substrate with a donor force; moving the donor substrate and the receiver substrate together until each of the selected micro LEDs is in contact or proximity with the respective contact pad on the receiver substrate; applying a push force to the selected micro LEDs to move the selected micro LEDs toward the receiver substrate; depositing a transparent electrode layer on the receiver substrate; depositing a planarization layer on the receiver substrate; and depositing an optical layer on the receiver substrate. 


Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koon et al., US 2004/0026773 A1.

Claim 1. Koon et al., disclose a method of transferring selected micro devices in an array of micro devices, each micro device being bonded to a donor substrate with a donor force (such as the one in figs. 5-6, [0065-66]), the method comprising:
-aligning the donor substrate (item 110, fig. 5) and a receiver substrate so (item 160, fig. 5) that each of the selected micro devices is in line with a contact pad (item 182) on the receiver substrate; 
-positioning an adhesive layer (items 167/117) between the selected micro devices and the receiver substrate; 
-and moving the donor substrate and the receiver substrate together until the selected micro devices are in contact with corresponding contact pads and the adhesive layer (as seen in fig. 6, items 110 and 160 are bonded together). Thus Koon et al., meets all the limitations of claim 1.

Claim 2. Koon et al., disclose the method of claim 1, further comprising: selectively applying the adhesive layer (167/117) to the contact pads (182) associated with the selected micro devices.
 
 				   Allowable Subject Matter
8.	Claims 3-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
(A)	Claim 3 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of wherein a receiver force is generated by adhesion between the selected micro devices, the adhesive layer and at least one of the contact pads and the receiver substrate.
(B)	Since claims 4-11 is/are dependent claim of objected claim (claim 3), is also objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim (e.g., claim 3).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899